FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/26/2022 has been entered. Claims 1-8 remain pending on the
application. Applicant’s amendments to the Specification, Drawings, and the Claims have overcome each and every objection to the Specification and Drawings, and 112(b) rejections to the Claims previously set forth in the Non-Final Office Action mailed 2/28/2022. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable by Centanni (International Pub. No. WO 2006101467 A1, provided in the Applicant’s IDS) in view of “Baffle Thickness” (IDS 2007-2013)
Regarding claim 1, Centanni teaches a sterilization device (par. 2: “The present invention relates generally to a vapor generator. It finds particular application in conjunction with steam and hydrogen peroxide vapor systems used in connection with medical device disinfection and sterilization and in the sanitation, disinfection, and sterilization of rooms, buildings, large enclosures, and bottling, packaging, and other production lines and will be described with particular reference thereto.”) comprising
	a sterilization chamber (Fig. 2: chamber 14, par. 68: A typical sterilization process proceeds as follows. Items to be microbially decontaminated, such as medical, dental, or pharmaceutical instruments, or the like, are loaded into the chamber 14 and the door 18 closed);
a vaporization chamber (Fig. 2: flash vaporizer 12);
a wall partitioning the vaporization chamber into a first room and a second room (Fig. 2: first baffle 186 from the top is interpreted to be a wall, which divides the inner space of flash vaporizer 12, interior passage 34, into a first room--- the lower portion of interior passage 34 located below the baffle--- and a second room--- the upper portion of interior passage 34 located above the baffle);
a first passage connecting the first room and the second room (Fig. 2: the space between baffles 186 is interpreted to be a passage between the first room and second room);
a table disposed in the first room (Fig. 2: the lowest baffle 186 in interior passage 34 is interpreted to be a table);
a nozzle disposed toward the table and configured to spray a sterilant toward the table (Fig. 2: injection nozzle 108, par. 64: “More specifically, a means for introducing liquid hydrogen peroxide… preferably in the form of a liquid flow or spray, from the reservoir 70 into the generator 12 via an injection nozzle 108”; liquid hydrogen peroxide reads on a sterilant, and sterilant sprayed from injection nozzle 108 would go towards the lowermost baffle 186, as seen in Fig. 2) ;
a liquid reservoir part configured to accumulate a liquid component of the sterilant sprayed toward the table (Fig. 2: the space between the tapered tip of injection nozzle 108 and the wall surface 52 of interior passage 34 can serve to hold any liquid that drips down, which reads on a liquid reservoir);
a second passage connecting the second room and the sterilization chamber (Fig. 2: mixing zone 126);
and vacuum device configured to depressurize the sterilization chamber and the first room and the second room of the vaporization chamber through the first passage and the second passage (Fig. 2: vacuum pump 100, par. 61: Optionally, a suction means 100, such as a vacuum pump or water ejector, is used to withdraw air or steam from the chamber 14, via a vacuum line 102, prior to a sterilization cycle, during the cycle, or to remove spent vapor after the sterilization cycle; NOTE: since the chamber 14 is in fluid communication with the entirety of flash vaporizer 12, depressurizing chamber 14 would also depressurize flash vaporizer 12 by means of the first and second passages), 
wherein the first passage is made up of a gap having a thickness and a width and a length (Fig. 2: gap between second baffle from the top and third baffle from the top) 
but does not teach wherein a thickness of the gap is smaller than a width of the gap, and a length of the gap is longer than the thickness of the gap. 
Centanni already teaches that the dimensions of the flow space and the surface area contacted by the vapor are factors in the heat exchange between the walls of the apparatus and the vapor and that there is reason to control this heat exchange in order to control the temperature and pressure of the resulting vapor (par. 81: In yet another embodiment, baffles or fins may be provided to reduce the available flow space while increasing the heated surface area. For example, as shown in FIG. 2, baffles 186 extend from the walls of the tube into the bore. The baffles may transfer heat by conduction and/or may be inductively heated in the same manner as the tube 32; par. 89: The water, liquid hydrogen peroxide, or other vaporizable liquid, vaporizes as it contacts the wall surface 52 of the bore 34 and is progressively converted from a liquid, spray, or mist to a vapor. The increasing pressure which would normally result from this conversion is substantially eliminated by the increase in size of the bore and/or by an increase in flow velocity such that the flow through the bore is maintained. At the end of the series of passes through the bore 34, the water and/or hydrogen peroxide is preferably entirely in vapor form at a temperature and pressure which maintain the vapor below the dew point, such that condensation of the vapor does not occur). 
“Baffle Thickness” teaches various parameters that go into calculating the dimensions of heat exchangers for the purposes of heat exchange. Baffle spacing, baffle thickness (pg. 1), and baffle length (pg. 3), corresponding to the thickness of the gap, width of the gap, and length of the gap, respectively, are all listed factors that can be optimized. 
A mere change in proportion, even if it leads to better results, holds no patentable significance: MPEP 2144.05.II.A: Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." 
especially if it can be shown that the change in proportions can be done by one of ordinary skill in the art through routine optimization of a known result-effective variable (MPEP 2144.05.II.B: the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the result-effective variables of baffle spacing, baffle thickness, and baffle length of the baffles 186 of Centanni, as taught by “Baffle Thickness”, through routine optimization, in order to optimize the heat exchange and pressure drop of the vapor as it goes through bore 34. 

Regarding claim 2, Centanni teaches the sterilization device according to claim 1, as set forth above, and further teaches wherein the wall includes a partition wall (Fig. 2: uppermost baffle 186) rising from a bottom of the vaporization chamber (Fig. 2: the left side of interior passage 34 is interpreted to be the bottom side of the vaporization chamber), and wherein the sterilization device includes a second gap formed between an upper end surface of the partition wall and a ceiling surface of the vaporization chamber (Fig. 2: the surface of the edge of the second baffle from the top reads on an upper end surface of the partition wall, and it forms a belt-shaped with the surface of the left side of interior passage 34, which is interpreted to be a ceiling surface of the vaporization chamber).

Regarding claim 3, Centanni teaches the sterilization device according to claim 1, as set forth above, and further teaches wherein the wall includes a first wall (Fig. 2: second baffle from the top) rising from a bottom of the vaporization chamber (Fig. 2: the right side of interior passage 34 is interpreted to be the bottom side of the vaporization chamber) and a second wall (Fig. 2: third baffle from the top) hanging down from a ceiling of the vaporization chamber (the surface of the left side of interior passage 34 is interpreted to be a ceiling surface of the vaporization chamber), and wherein the gap is formed between the first wall and the second wall (Fig. 2: space between the second baffle from the top and the third baffle from the top).

	Regarding claim 4, Centanni teaches the sterilization device according to claim 1, as set forth above, and further teaches wherein a tray (a tray is interpreted to be a bottom surrounded by sides capable of trapping liquid; Fig. 2.: steam trap 92, par. 60: A steam trap 92 in the line 90 opens when condensate is present to release the condensate; NOTE: therefore, steam trap 92 satisfies this definition) is disposed below an end portion of the second passage connected to the sterilization chamber (Fig. 2: steam trap 92 is located below the end portion of mixing zone 126, which has been interpreted to be the second passage). 
	
Regarding claim 5, Centanni teaches the sterilization device according to claim 2, as set forth above, and further teaches wherein a tray (a tray is interpreted to be a bottom surrounded by sides capable of trapping liquid; Fig. 2.: steam trap 92, par. 60: A steam trap 92 in the line 90 opens when condensate is present to release the condensate; NOTE: therefore, steam trap 92 satisfies this definition) is disposed below an end portion of the second passage connected to the sterilization chamber (Fig. 2: steam trap 92 is located below the end portion of mixing zone 126, which has been interpreted to be the second passage). 

Regarding claim 6, Centanni teaches the sterilization device according to claim 3, as set forth above, and further teaches wherein a tray (a tray is interpreted to be a bottom surrounded by sides capable of trapping liquid; Fig. 2.: steam trap 92, par. 60: A steam trap 92 in the line 90 opens when condensate is present to release the condensate; NOTE: therefore, steam trap 92 satisfies this definition) is disposed below an end portion of the second passage connected to the sterilization chamber (Fig. 2: steam trap 92 is located below the end portion of mixing zone 126, which has been interpreted to be the second passage). 

Regarding claim 7, Centanni teaches the sterilization device according to claim 1, as set forth above, and further teaches when fluid passes from the first room to the second room it flows in the length direction of the gap (Fig 2: the length direction is interpreted to be the direction from left to right on the page (when the page is orientated to view Fig. 2); at least some of the fluid moving along the baffles would flow along that direction because the baffles have a finite area that would block fluid from simply moving up and down). 

Regarding claim 8, Centanni teaches a sterilization device comprising:
a sterilization gas supply means having a sterilant spray nozzle (Fig. 2: injection nozzle 108);
a vaporization unit (Fig. 2: flash vaporizer 12);
a sterilization chamber (Fig. 2: chamber 14, par. 68: A typical sterilization process proceeds as follows. Items to be microbially decontaminated, such as medical, dental, or pharmaceutical instruments, or the like, are loaded into the chamber 14 and the door 18 closed); and
a vacuum device introducing a vacuum into the sterilization chamber (Fig. 2: vacuum pump 100, par. 61: Optionally, a suction means 100, such as a vacuum pump or water ejector, is used to withdraw air or steam from the chamber 14, via a vacuum line 102, prior to a sterilization cycle, during the cycle, or to remove spent vapor after the sterilization cycle;);
(a) the sterilization gas supply means comprising:
a container having a container body (Fig. 2: induction vessel 28, including inlet tube 72 and outlet tube 22) including an upper opening (Fig 2: inlet tube 72, located at what is interpreted as the upper side) and an upper lid closing the upper opening of the container body (Fig. 2: adjustable inlet valve 74), the container body and the upper lid defining a vaporization chamber inside the container (the combination of the induction vessel 28 and adjustable inlet valve 74 is interpreted to be a vaporization chamber inside the container);
a partition wall (Fig. 2: the second baffle from the top) to divide the vaporization chamber into a first room (Fig. 2: the portion of induction vessel 28 below the second baffle from the top) and a second room (Fig. 2: the portion of induction vessel 28 above the second baffle from the top) and form a first passage made of a gap defined between the partition wall and the upper lid, the first passage communicating between the first room and the second room (Fig. 2: gap formed by first, second, and third baffles from the top);
a table positioned in the first room (Fig. 2: lowermost baffle from the top), and a liquid reservoir is formed beside the table (Fig. 2: the space between the tapered tip of injection nozzle 108 and the wall surface 52 of interior passage 34 can serve to hold any liquid that drips down); and
a second passage communicating between the second room and the sterilization chamber (Fig. 2: mixing zone 126);
(b) the sterilization gas supply means having a sterilant spray nozzle defining a part of the first room and faced toward the table such that a sterilant from the sterilant spray nozzle is sprayed toward the table, causing liquid components contained in the sterilant to collide with the table and then flow down into the liquid reservoir part (Fig. 2: injection nozzle 108) while a vaporized component contained in the sterilant is guided, by means of the vacuum, from the first room through the first passage, the second room and the second passage into the sterilization chamber (Fig. 2: vacuum pump 100, par. 61: Optionally, a suction means 100, such as a vacuum pump or water ejector, is used to withdraw air or steam from the chamber 14, via a vacuum line 102, prior to a sterilization cycle, during the cycle, or to remove spent vapor after the sterilization cycle; NOTE: since the chamber 14 is in fluid communication with the entirety of induction vessel 28, depressurizing chamber 14 would also depressurize the first and second rooms by means of the first and second passages).
Centanni does not teach wherein the partition wall is extending upward from a bottom wall of the container body toward the upper lid
the gap is defined between the partition wall and the upper lid
the sterilant spray nozzle is coupled to a portion of the upper lid
wherein an upper surface of the table is sloped
However, in the absence of any teaching to the contrary, the location of the partition wall, the gap, and the sterilant spray nozzle relative to the upper lid does not affect operation since the apparatus is still able to transfer sterilant vapor from one room to the other while lessening the transfer of liquid. With regards to the sloping of the table, Centanni’s table does not need a slope because sterilant is being sprayed upwards toward the table and any liquid would naturally drip downwards from the table. Pointing the sterilant spray downwards onto the table and sloping the table to make sure liquid drips down into the reservoir is an alternate method of achieving the same effect through a simple rearrangement of parts. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the partition wall to extend upward from a bottom wall of the container toward the upper lid, forming a gap between the partition wall and the upper lid, the sterilant spray nozzle to be coupled to a portion of the upper lid (meaning that it is connected to the inlet valve 74 without affecting valve operation), and the table to have a sloped surface, with a reasonable expectation that the apparatus would still be capable of transferring sterilant vapor from one room to the other and collecting dripping liquid into a reservoir. 
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.
Applicant argues: 
As the Office Action interprets Centanni, a length of the gap would extend vertically in Figure 2 for only the thickness of the baffle 186. Accordingly, Centanni does not teach or suggest that a length of the gap is longer than the thickness of the gap. 
As explained in paragraph [0066] of the specification, using a gap having a small thickness causes the sterilization gas moving from the first room 206 to the second room 207 to come into contact with wall surfaces having relatively large areas (the partition wall 204, the hanging walls 213, 214, and the lid lower surface 209). Therefore, the liquid components (particularly, phosphoric acid and sulfuric acid having high boiling points) contained in the sterilization gas are captured by the contact with these wall surfaces and are not carried to the sterilization chamber 12. 
This is not taught or suggested by Centanni. Accordingly, claims 1 - 6 are patentable over Centanni.
The rejection for claim 1 has been amended to account for the changes made to claim 1 regarding the dimensions of the gap. 
Applicant further added new claims 7 and 8. Rejections for claim 7 and 8 have been made. 
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                  

/KEVIN JOYNER/Primary Examiner, Art Unit 1799